Case: 7:10-cr-00002-KKC-EBA Doc #: 300 Filed: 04/29/20 Page: 1 of 2 - Page ID#: 1940




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE


   UNITED STATES OF AMERICA,                              CRIMINAL NO. 7:10-02-KKC
         Plaintiff,

   V.                                                                  ORDER

   JAMES M. PERRY,
         Defendant.



         This matter is before the Court on a recommended disposition in which the

  magistrate judge makes certain recommendations regarding the defendant’s admitted

  violations of the terms of his supervised release (DE 292). No party has filed objections to

  the recommendation. Defendant’s counsel has filed a “waiver of allocution” stating that

  defendant waives his right to appear before the district judge at a sentencing hearing to

  make a statement and present mitigating information. Defendant’s counsel further states

  that he has sent a written waiver to the defendant for signature, but the defendant has not

  returned the written waiver to him. Counsel states he will supplement the record with a

  waiver signed by the defendant.

         Accordingly, the Court hereby ORDERS that the recommended disposition (DE 292)

  is ADOPTED as the Court’s opinion. The Court further orders that this matter is set for a

  sentencing hearing on June 12, 2020 at 12:00 p.m. in Pikeville, Kentucky. If the

  defendant files a signed waiver of allocution in the record before that date, the Court will

  cancel the hearing date and promptly enter a judgment consistent with the magistrate

  judge’s recommendation.



                                                1
Case: 7:10-cr-00002-KKC-EBA Doc #: 300 Filed: 04/29/20 Page: 2 of 2 - Page ID#: 1941




  Dated April 29, 2020




                                         2
